 


110 HR 1397 IH: To provide for immigration relief in the case of certain immigrants who are innocent victims of immigration fraud.
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1397 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2007 
Mr. Honda introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for immigration relief in the case of certain immigrants who are innocent victims of immigration fraud. 
 
 
1.Immigration relief for innocent victims of immigration fraud 
(a)In general 
(1)Relief upon approval of applicationIf an alien, upon application to an appropriate immigration official, establishes to the satisfaction of such official that such alien is an eligible alien (as defined in subsection (b)) and is, but for the specified immigration fraud, admissible to the United States as an immigrant and is not removable from the United States, such official shall provide immigration relief for such alien under subsection (c). 
(2)Relief pending approvalIn the case of an eligible alien, any pending proceedings providing for revocation of adjustment of status, revocation of naturalization, or removal with respect to such eligible alien shall be suspended in order to provide such alien with a reasonable opportunity to apply for immigration relief under this section and during the pendency of the application for such relief. 
(3)Appropriate immigration officialFor purposes of this section, the term appropriate immigration official means, in the case of an alien in removal proceedings, the immigration judge who is presiding over such proceedings, or otherwise the Secretary of Homeland Security. 
(b)Eligible alien, specified immigration fraud definedFor purposes of this section: 
(1)Eligible alien 
(A)In generalThe term eligible alien means an alien— 
(i)who obtained status as a nonimmigrant on or after January 1, 1980, and who, at the time of obtaining such status, was a national of the Republic of Korea; 
(ii)who applied, before January 1, 1999, through one or more immigration brokers for adjustment of such status to that of the status of an alien lawfully admitted to the United States for permanent residence, and who applied through the Immigration and Naturalization office located in San Jose, California; 
(iii)whose application for adjustment of status described in clause (ii) was approved as a result of bribery by such immigration brokers of a supervisor of the Immigration and Naturalization Service for such office; and 
(iv)who had no actual knowledge of the specified immigration fraud at the time of such adjustment. 
(B)Treatment of spouses and childrenSuch term includes an alien who obtained lawful permanent resident status as the spouse or child of an eligible alien described in paragraph (1).  
(2)Specified immigration fraudThe term specified immigration fraud means the bribery described in paragraph (1)(A)(iii). 
(c)Form of immigration relief 
(1)In generalIf an application of an eligible alien under subsection (a) is approved, then— 
(A)the specified immigration fraud shall not be considered in determining the admissibility or removeability of such alien; and 
(B)the alien’s status shall be restored as if the original adjustment of status described in subsection (b)(1)(C) had been lawful, in accordance with the succeeding provisions of this subsection. 
(2)Restoration of status to lawful permanent resident; cancellation of order of removalIn the case of an approved application for an alien whose adjustment of status to lawful permanent resident status was rescinded or who was ordered removed solely as a result of the specified immigration fraud, such rescission shall be vitiated or such order shall be cancelled and the status of such alien shall be restored to that of an alien lawfully admitted for permanent residence. Such restoration or cancellation shall be effective as of the date of such rescission or order of removal. 
(3)Restoration of naturalizationIn the case of an eligible alien who has been naturalized as a citizen of the United States and whose naturalization was revoked solely as a result of the specified immigration fraud, such revocation shall be vitiated and such alien’s citizenship status shall be restored. Such restoration shall be effective as of the date of such revocation. 
(4)Travel to and parole into the United States for eligible aliens who have departedIn the case of an eligible alien who has been removed, or has voluntarily departed, from the United States in connection with charges relating to specified immigration fraud, the Secretary shall parole such alien into the United States for the purpose of filing an application for immigration relief under this section. The Secretary of State shall provide such alien with appropriate travel documents in order to travel to the United States for such parole. 
(d)Procedures and definitions 
(1)Procedures for applicationAn alien seeking immigration relief under this section shall submit an application at such time (consistent with paragraph (3)), in such manner, and containing such information as the Secretary shall require. No fee shall be charged in connection with such application. 
(2)Burden of proofFor purposes of subsection (b)(1)(A)(iv), the alien shall be presumed not to have actual knowledge of the specified immigration fraud and the Secretary shall have the burden of proving such knowledge. 
(3)Deadline for applicationAn application under paragraph (1) shall be submitted not later than the date that is five years after the date of the enactment of this Act, except that the Secretary may extend such deadline for an additional period not to exceed five years. 
(4)No reduction in number of immigrant visas availableThe Secretary of State shall not reduce the number of immigrant visas authorized to be issued under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) if an application of an eligible alien for immigration relief under this section is approved. 
(5)Application of other definitionsFor purposes of this section and except as otherwise specifically provided, the term Secretary  means the Secretary of Homeland Security and the definitions contained in the Immigration and Nationality Act shall apply in the administration of this section. Nothing in this section shall be construed to repeal, amend, alter, modify, affect, or restrict the powers, duties, functions, or authority of the Secretary in the administration and enforcement of such Act or any other law relating to immigration, nationality, or naturalization. The fact that an alien may be eligible for immigration relief under this section shall not preclude such alien from seeking immigration relief under any other provision of law for which such alien may be eligible. 
 
